Citation Nr: 0021540	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from December 1965 to July 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied secondary 
service connection for diabetes mellitus.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his diabetes mellitus, first found in the 1990's, to 
an incident of service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for diabetes mellitus; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Service medical records show that the veteran underwent a 
medical board evaluation in May 1969.  The report of this 
evaluation notes that the veteran was in good health until 
November 1968 when he was injured by a rocket in Vietnam.  He 
sustained a traumatic amputation of the right leg and 
multiple wounds of the leg, abdomen, scrotum, and left hand.  
Indicated laboratory investigations, including CBC (complete 
blood count), urinalysis, and VDRL (venereal disease research 
laboratory) were reportedly within normal limits except for a 
sperm count that showed no sperms.  He was found unfit for 
duty because of traumatic amputation of the right leg above 
the knee.  The service medical records do not show the 
presence of diabetes mellitus.

A July 1969 RO rating decision assigned a total convalescent 
rating (100 percent) for the veteran's disabilities under the 
provisions of 38 C.F.R. § 4.28 (1999), effective from July 
1969.  This rating decision also granted special monthly 
compensation for loss of one foot, special monthly 
compensation for loss of a creative organ, and determined 
that the veteran was entitled to financial assistance in the 
purchase of an automobile.  A July 1970 RO rating decision 
terminated the total convalescent rating for the disabilities 
and granted service connection for various conditions and 
assigned a separate evaluation for each condition.  

A review of the record shows that service connection is 
currently in effect for right above knee amputation, rated 
60 percent; residuals of laminectomy at L4-5, rated 
40 percent; transection of the left common digital nerve, 
rated 10 percent; a scar of the right thigh, rated 
10 percent; a scar of the left thigh, rated 10 percent; 
removal of the right testicle, rated 10 percent; tinnitus, 
rated 10 percent; hypertension, rated 10 percent; hearing 
loss, rated zero percent; bilateral tympanic scarring, rated 
zero percent; a scar of the suprapubic region, rated 
zero percent; and a scar of the right groin, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 90 percent.  The veteran is entitled to a 
total rating for compensation purposes based on 
unemployability due to his service-connected disabilities.  
The record shows that he has been found entitled to financial 
assistance in the purchase of an automobile and adaptive 
equipment in accordance with the provisions of 38 U.S.C.A. 
§§ 3901, 3902, and 3903 (West 1991 & Supp. 2000), and that he 
is entitled to special monthly compensation for loss of one 
foot and to special monthly compensation on account of loss 
of use of a creative organ.

The post-service medical records do not show the presence of 
diabetes mellitus until the 1990's.  In June 1998, he 
underwent a VA medical examination to determine the nature 
and extent of any diabetes mellitus.  It was noted that the 
veteran had been diagnosed with diabetes mellitus about 2 
years ago.  The assessment was diabetes.  An August 1998 
addendum to the report of this examination notes that the 
veteran's hypertension was diagnosed in 1994 and his diabetes 
in 1997.  The signatory, the medical technician that 
performed the June 1998 VA medical examination, opined that 
the veteran's diabetic condition did not develop as a result 
of the traumatic amputation of the right leg or the 
hypertension.  

There is no medical evidence in the record linking the 
veteran's diabetes mellitus, first found in the 1990's, to an 
incident of service or to a service-connected disability.  A 
claim for service connection for a disability is not well 
grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.

Statements from the veteran are to the effect that his 
diabetes mellitus is due to his service-connected right above 
knee amputation and service-connected hypertension, but this 
lay evidence is not sufficient to support a claim for 
disability based on medical causation.  Espiritu v. 
Derwinski, 7 Vet. App. 498 (1999).

In this case, there is no competent (medical) evidence 
linking the veteran's diabetes mellitus, first found in the 
1990's, to an incident of service or to a service-connected 
disability, and the veteran's claim for service connection 
for this condition is not plausible.  Hence, the claim is 
denied as not well grounded.



ORDER

Service connection for diabetes mellitus is denied as not 
well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

